If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


NAWAL DAHER and MOHAMAD JOMAA, Co-                                   FOR PUBLICATION
Personal Representatives of the ESTATE OF                            December 1, 2022
JAWAD JUMAA, also known as the ESTATE OF
JAWAD JOMAA,

               Plaintiffs-Appellees,

v                                                                    No. 358209
                                                                     Wayne Circuit Court
PRIME HEALTHCARE SERVICES-GARDEN                                     LC No. 20-004169-NH
CITY, LLC, doing business as GARDEN CITY
HOSPITAL, KELLY W. WELSH, D.O., and
MEAGAN SHADY, D.O.,

               Defendants-Appellants.


Before: RONAYNE KRAUSE, P.J., and JANSEN and SWARTZLE, JJ.

SWARTZLE, J. (concurring dubitante in the judgment).

         I respectfully concur dubitante in the judgment. I agree with the majority that this Court’s
earlier decision in Denney v Kent Co Road Comm, 317 Mich App 727; 896 NW2d 808 (2016) is
squarely controlling here. Under our principle of stare decisis, MCR 7.215(C)(2),(J)(1), this panel
is bound to follow the holding in Denney, and that holding is broad enough to control the outcome
in this case. With that said, I question the soundness of Denney for at least two reasons:

        First, as the majority recognizes, Denney did not confront our Supreme Court’s decision in
Baker v Slack, 319 Mich 703; 30 NW2d 403 (1948) or the subsequent court decisions or legislative
amendments since Baker. In their briefs, defendants and amici curiae set forth this history in great
detail, and they argue that history is on their side. While I tend to read the plain text of MCL
600.2922(6)—in isolation—as broadly as the Denney Court did, this leads me to my next point.

        Second, the Denney Court did not discuss or even cite subsection (3) of the wrongful death
act. In that subsection, our Legislature placed a strict limit on those persons who may be entitled
to damages in a wrongful-death suit—specifically, those persons who, among other things, “suffer
damages” as a result of the decedent’s death. MCL 600.2922(3); see also MCL 600.2922(6)(d)



                                                -1-
(“The court shall then enter an order distributing the proceeds to those persons designated in
subsection (3) who suffered damages and to the estate of the deceased for compensation for
conscious pain and suffering, if any . . . .” (emphasis added)). With respect to the key issue on
appeal, i.e., the lost earnings of the decedent, subsection (3) would appear to require that any claim
for lost earnings be made by a listed person who can show that the person has “suffer[ed] damages”
as a result of those lost earnings of the decedent. In other words, to recover damages for lost
earnings under the act, the person would have to establish that the decedent supported the person,
which dovetails nicely with subsection (6)’s mention of “financial support” as a category of
compensable damages under the act. Thus, when the entire statute is read in context, a broad
reading of subsection (6) might not, in fact, be warranted.

        This is all to say that there are complicated questions of statutory interpretation, legislative
history, and binding precedent, and yet all of these questions are short-circuited by Denney. For
these reasons, as well as those more fully set forth by Justice VIVIANO in his dissenting statement
in Touma v McLaren Port Huron, 965 NW2d 550, 551-553 (Mich, 2021) (VIVIANO, J, dissenting),
I encourage our Supreme Court to take up this question and definitively answer it.

       But, given the current state of the law under Denney as illustrated by the majority, I must
concur dubitante in the judgment.

                                                               /s/ Brock A. Swartzle




                                                  -2-